     Case 2:14-cr-00107-TLN-KJN Document 149 Filed 09/14/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         No. 2:14-cr-0107 TLN KJN P
12                       Respondent,
13             v.                                      ORDER
14   JOSHUA LANDON KLIPP,
15                       Movant.
16

17             Movant has requested the appointment of counsel. There currently exists no absolute

18   right to appointment of counsel in § 2255 proceedings. See, e.g., Irwin v. United States, 414 F.2d

19   606 (9th Cir. 1969). However, 18 U.S.C. § 3006A authorizes the appointment of counsel at any

20   stage of the case “if the interests of justice so require.” See Rule 8(c), Rules Governing Section

21   2255 Proceedings. In the present case, and in light of the September 9, 2020 findings and

22   recommendations, the court does not find that the interests of justice would be served by the

23   appointment of counsel at this time.

24             Accordingly, IT IS HEREBY ORDERED that movant’s request for appointment of

25   counsel (ECF No. 148) is denied without prejudice.

26   Dated: September 14, 2020

27

28   /klip0107.207
